Mr. Justice Cooke delivered the opinion of the court: This is an appeal by M. C. Adams and others from a judgment of the county court of Cook county rendered on the hearing of the application of .the county collector for judgment and order of sale against the property of appellants for the taxes of Cook county, the Sanitary District of Chicago and certain taxes of the city of Chicago for the year 1915. Appellants complain of the action of the court in refusing leave to file additional objections. A large number of property owners had filed objections to these taxes and all of these cases were pending at the same time. There seems to have been a concert of action on the part of the attorneys representing the various objectors. Leave was asked in other cases then about to be tried to file the identical additional objections asked to be filed here. For the reasons given in People v. Huey, (ante, p. 561,) the court did not err in denying leave to file the additional objections. All of the other questions properly raised under the objections filed have been considered and determined in People v. Day, (ante, p. 543,) and for the reasons given in the opinion in that case the judgment of the county court is affirmed in part and reversed in part and the cause is remanded. Reversed in part .and remanded.